Citation Nr: 0326545	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-10 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1945 to 
November 1946 and from February 1949 to August 1974.  He died 
on March [redacted], 1988.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Winston-Salem, North Carolina.

The Board notes that the appellant requested a hearing before 
the Board, and that such hearing was scheduled.  However, the 
appellant withdrew her request in December 2002 and did not 
request that the hearing be rescheduled.

The appellant's case was remanded to the RO in April 2003 for 
additional development, and returned to the Board for further 
appellate consideration in October 2003.


REMAND

As an initial matter, the Board observes that the veteran 
submitted a claim of entitlement to service connection for 
bladder cancer in November 1987.  That claim was not 
adjudicated prior to the veteran's death.  Although the 
appellant submitted a claim of entitlement to accrued 
benefits within one year of his death, the RO has not 
addressed the issue of the appellant's eligibility for 
accrued benefits.  The Board noted such deficiency in its 
April 2003 remand and directed the RO to adjudicate the 
claim.  The RO has not done so.

The Board further notes that the RO has attempted to obtain 
records pertinent to the appellant's claim.  In May 2003 the 
RO contacted St. Petersburg Medical Sun Coast Group and St. 
Anthony Hospital in effort to obtain records regarding the 
veteran.  Sun Coast Group subsequently indicated that records 
had been destroyed but that the RO should contact St. Anthony 
Hospital.  No response to the RO's May 2003 letter was 
received from St. Anthony Hospital.  Although the RO informed 
the appellant of the foregoing, it did not request her to 
attempt to obtain and submit the outstanding records.

The record reflects that the RO has sent the appellant 
various letters informing her of the evidence and information 
that she should submit to substantiate her claim and the time 
limit for the submission of such evidence and information.  
Although the identified time limit for the submission of 
additional evidence and information was consistent with a VA 
regulation then in effect, the United States Court of Appeals 
for the Federal Circuit has invalidated the VA regulation to 
the extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  Paralyzed Veterans of America, et al. 
v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, 
-7010, (Fed Cir., Sep. 22, 2003).  

Finally, the Board notes that in July 2003 the RO sought an 
opinion from a VA urologist regarding the etiology of the 
veteran's bladder cancer.  Although the RO correctly 
instructed the urologist to provide an opinion as to whether 
it was more likely than not, as likely as not or less likely 
than not that the veteran's urinary bladder cancer was 
etiologically related to his exposure to Agent Orange or 
otherwise etiologically related to his active military 
service, the examiner responded that it was less than likely 
that the bladder cancer was etiologically related to Agent 
Orange exposure.  Moreover, he gave no medical basis for the 
opinion but rather seems to have based his conclusion on the 
fact that bladder cancer was not listed as a compensable 
disease on the VA Agent Orange website.  The VA examiner's 
response does not adequately answer the questions presented 
in this appeal.  Consequently, the record currently on appeal 
remains incomplete and inadequate for appellate review.

The Board is obligated by law to ensure that RO's comply with 
its directives.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002).  The appellant 
should be specifically informed that 
there is no medical evidence of record 
showing that the veteran was ever 
diagnosed with prostate cancer and that 
she should submit or identify medical 
evidence showing that prostate cancer was 
a disorder that played a material causal 
role in the veteran's death.  The 
appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that she should inform the RO 
if she desires to waive the one-year 
period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and her 
representative, and request them to 
provide a copy of such records.  In 
particular, the RO should request the 
appellant to attempt to obtain and submit 
a copy of the terminal hospital records. 

3.  Upon completion of the above 
development, the RO should arrange for 
the claims folder to be reviewed by a 
physician with expertise in the etiology 
of cancers of the genitourinary system.  
The review should be performed by a 
physician other than the physician who 
provided the July 2003 opinion.  

Following the review of the claims 
folder, the physician should identify the 
primary cancer(s) causing the veteran's 
death and provide an opinion which 
specifically addresses whether it is more 
likely than not, as likely as not, or 
less likely than not that the veteran's 
terminal cancer(s) was (were) 
etiologically related to his exposure to 
Agent Orange in service or otherwise 
etiologically related to his military 
service.  

The medical rationale for all opinions 
expressed must be provided in the 
physician's report.  

4.  Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO should then adjudicate the 
issue of entitlement to service 
connection for bladder cancer for 
purposes of accrued benefits and inform 
the appellant of her appellate rights 
with respect to the decision.  

6.  The RO should also readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the appellant and her 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
appellant until she is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




